NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition is
               not citable as precedent. It is a public record.

      United States Court of Appeals for the Federal Circuit




                                        06-5080



                          DEBORAH BLANCHARD ODUWA,

                                                           Plaintiff-Appellant,

                                            v.

                                   UNITED STATES,

                                                            Defendant-Appellee.



                           __________________________

                            DECIDED: November 7, 2006
                           __________________________


Before MICHEL, Chief Judge, MAYER and LINN, Circuit Judges.

PER CURIAM.

      Deborah Blanchard Oduwa seeks review of an order of the United States Court

of Federal Claims dismissing her complaint for lack of subject matter jurisdiction.

Oduwa v. United States, No. 06-CV-88 (Fed. Cl. Feb. 23, 2006). We affirm.

      Whether the Court of Federal Claims properly dismissed Oduwa’s complaint for

lack of jurisdiction is a question of law that we review de novo. Wilson v. United States,
405 F.3d 1002, 1008 (Fed. Cir. 2005). The Court of Federal Claims has authority to

issue judgments against the United States only where the claims are grounded in a

contract with the United States or arise under a money-mandating statute, regulation, or

provision of the Constitution. 28 U.S.C. § 1491; United States v. Testan, 424 U.S. 392,

397 (1976).    It does not have jurisdiction over claims sounding in tort.        28 U.S.C.

§ 1491(a)(1); Brown v. United States, 105 F.3d 621, 623 (Fed. Cir. 1997). None of

Oduwa’s claims flow from a contract or arise under a money-mandating statute,

regulation, or provision of the Constitution, and all of her claims are based upon alleged

negligent or intentional wrong-doing by the government. They sound in tort, and the

trial court properly dismissed her complaint for lack of subject matter jurisdiction.




06-5080                                       2